In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-3157
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

ANTHONY HOWELL,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 1:13-cr-250 — Gary Feinerman, Judge.
                    ____________________

     ARGUED FEBRUARY 27, 2020 — DECIDED MAY 4, 2020
                 ____________________

   Before BRENNAN, SCUDDER, and ST. EVE, Circuit Judges.
    SCUDDER, Circuit Judge. On an afternoon in December 2012,
the Chicago Police Department received an anonymous 911
call reporting a Hispanic man in a black sweater and black
hat, carrying a bag, and climbing under a warehouse fence.
Oﬃcers arrived and found someone who matched the de-
scription, but after stopping and frisking him, determined he
was not engaged in any crime. The initial suspect then
pointed the oﬃcers to someone else nearby who was crossing
2                                                 No. 18-3157

the street and walking toward the police. This man, Anthony
Howell, was white and wearing a black jacket and dark hat.
When an oﬃcer approached to ask what was going on, How-
ell did not answer, looked panicked, and put his hands in his
pockets. The oﬃcer reacted by patting down Howell and
found a gun in his jacket. A federal gun charge followed, and
Howell moved to suppress the gun as the fruit of an uncon-
stitutional stop-and-frisk. The district court denied the mo-
tion, Howell proceeded to trial, and a jury found him guilty.
    Howell now appeals from the denial of the suppression
motion. In evaluating his position, we also confront a question
about the proper scope of the record on review. The question
is whether we limit our review to the pretrial record or ex-
pand our look to consider the arresting oﬃcer’s trial testi-
mony as well. The answer matters because the facts in the pre-
trial record diﬀered in a material way from those that
emerged at trial, where the arresting oﬃcer testified that he
decided to proceed with the pat down only after Howell ig-
nored a directive to remove his hands from his pockets. In the
end, we limit ourselves to the pretrial record, for that is the
only source of facts the district court considered in denying
Howell’s motion. Viewing that record as a whole, we con-
clude that police lacked reasonable suspicion to frisk Howell.
We therefore reverse the denial of his suppression motion and
vacate his conviction for possessing that gun.
    Our reversal is only partial, however, because Howell
was also convicted on a second gun charge. Three months af-
ter the December 2012 stop-and-frisk, police executed a war-
rant to search Howell’s apartment, where they found more
guns and ammunition. There was ample evidence for the
No. 18-3157                                                 3

jury to find that Howell possessed the guns in his apartment,
so we aﬃrm his conviction for this separate oﬀense.
                              I
                              A
    Around noon on December 4, 2012, an anonymous 911
caller reported that a Hispanic man wearing a black sweater,
black hat, and black bag was climbing under a fence at a ware-
house on South Artesian Avenue in Chicago’s Brighton Park
neighborhood. Oﬃcers Sean Kelly and Christopher Miller ar-
rived about five minutes later and saw a man, Eric Escobar,
who matched the caller’s description and was walking on the
sidewalk outside the warehouse. The oﬃcers stopped Escobar
and immediately patted him down but found nothing suspi-
cious. Escobar explained that he worked at the warehouse
and had stepped outside to buy a drink and a snack for his
manager. The manager emerged from the building and con-
firmed that account while also verifying Escobar’s identity.
    While talking to police, Escobar noticed another person
nearby—a white man wearing a black jacket and a dark hat
who was walking toward the oﬃcers. He was later identified
as Anthony Howell, who lived across the street. Upon first
noticing Howell, Escobar remarked that he seemed to match
the police’s account of the 911 caller’s description. Oﬃcer
Kelly reacted to Escobar’s comment by calling out to Howell
from across the street and asking, “What’s going on?” Accord-
ing to Kelly, Howell refused to answer and instead did a
“quick double take,” had “a look of panic on his face,” and
placed his hands in his pockets. Finding this reaction suspi-
cious, Kelly approached Howell and immediately frisked him
for weapons.
4                                                   No. 18-3157

     As soon as Oﬃcer Kelly began the frisk, he felt a hard ob-
ject in Howell’s jacket pocket. When asked what it was, How-
ell replied, “protection.” When Kelly tried to retrieve the gun,
Howell pulled away, started to run, but quickly slipped on
gravel and fell. At some point in the ensuing scuﬄe, a .38 cal-
iber Smith & Wesson revolver fell out of Howell’s pocket, and
the police secured it and placed Howell under arrest.
                               B
    A federal grand jury later charged Howell with unlaw-
fully possessing a gun as a prior convicted felon, a violation
of 18 U.S.C. § 922(g)(1). Before trial Howell moved to suppress
the gun, arguing that the police violated his Fourth Amend-
ment rights by stopping and frisking him without reasonably
suspecting him of being engaged in criminal activity. Howell
also sought an evidentiary hearing on the motion.
    The district court denied both requests in an oral ruling. It
first denied Howell’s request for a hearing on the ground that
he had not shown a material factual dispute. While Howell’s
brief in support of his motion contested the oﬃcers’ version
of events—for example, he denied refusing to answer Oﬃcer
Kelly’s question—the court emphasized that Howell had
stopped short of submitting an aﬃdavit swearing under oath
to the same representations. Without such an aﬃdavit, the
district court reasoned, Howell failed to create a genuine fac-
tual dispute that warranted a hearing.
    From there the district court relied on police paperwork
and FBI reports of interviews with Oﬃcer Kelly and the other
oﬃcers involved in the stop-and-frisk to rule on the merits of
Howell’s Fourth Amendment challenge. Applying the famil-
iar reasonable suspicion standard from Terry v. Ohio, 392 U.S.
No. 18-3157                                                   5

1 (1968), the district court considered the totality of the cir-
cumstances and began by observing that Howell came close
enough to matching the 911 caller’s description to authorize
the stop—while not Hispanic, he was wearing a black jacket
and a dark hat. The district court also emphasized that How-
ell reacted to Oﬃcer Kelly’s question about what was going
on by refusing to answer, doing a double take, looking pan-
icked, and putting his hands in his pockets. The combination
of these reactions and circumstances, the court concluded, not
only supplied the reasonable suspicion necessary to support
Oﬃcer Kelly’s stop of Howell, but also suggested that he may
have been concealing something—thereby authorizing the
pat down.
   Howell proceeded to a jury trial, where he renewed his
motion to suppress at the close of evidence. The district court
made quick work of the renewed motion, observing that the
matter had been fully resolved pretrial. The court therefore
denied the motion “for the reasons that [were] already given
in addressing the defendant’s prior motions on the same
topic.” Neither party said a word about any aspect of the trial
evidence aﬀecting or informing the court’s prior ruling.
    The jury returned a guilty verdict. Howell then moved for
a new trial or a judgment of acquittal, again arguing that the
district court should have granted his prior motion to sup-
press. The district court construed Howell’s argument as re-
newing the motion to suppress for a third time. And the court
reacted by referring to its pretrial ruling—reiterating that it
had “already ruled on [the] Fourth Amendment issue”—and
“incorporate[d] by reference everything that [it had] already
said.” Throughout this colloquy nobody referred to the trial
evidence.
6                                                     No. 18-3157

    Howell now appeals.
                                 II
                                 A
    Before reaching the merits, we confront an interesting and
challenging question about how to define the scope of the rec-
ord on appeal when reviewing a motion to suppress. While
preparing for oral argument, we noticed a material diﬀerence
between the facts relevant to the suppression motion in the
pretrial record and those elicited at trial. Specifically, at trial,
Oﬃcer Kelly testified that he had “asked [Howell] to take his
hands out of his pocket, and [Howell] didn’t respond to that,
either.” But the pretrial record on which the district court
based its denial of Howell’s motion made no mention of Of-
ficer Kelly giving such a direction or Howell then ignoring it.
More to it, the police paperwork and FBI reports (prepared in
anticipation of federal charges being brought against Howell)
only referenced Howell putting his hands in his pockets.
    The diﬀerence may be significant. If true, the additional
fact that Howell disobeyed a police order to remove his hands
from his pockets would have bolstered suspicions that he was
armed and dangerous.
   It is less clear, however, that we should consider trial testi-
mony. The district court did not. It denied Howell’s motion to
suppress (and post-trial renewal of the motion) entirely—100
percent—on the pretrial record (the police and FBI paper-
work), giving no eﬀect whatsoever to any aspect of Oﬃcer
Kelly’s trial testimony.
   It warrants emphasis that the district court acted well
within its discretion in handling Howell’s motions in this
way. When a defendant chooses to renew a suppression
No. 18-3157                                                        7

motion at or after trial, a district court is free to incorporate its
past reasoning, as it did here, or alternatively to consider evi-
dence introduced at trial. Unless the parties bring new evi-
dence gleaned from trial to the court’s attention, the law does
not compel either approach, and we leave the choice to the
district court. Relatedly, the path the district court chooses
may inform our own discretion as to which facts warrant con-
sideration on appeal. See United States v. Hicks, 978 F.2d 722,
724–25 (D.C. Cir. 1992) (employing similar reasoning).
   Recognizing the importance of these questions and con-
siderations to our analysis, we asked the parties for supple-
mental briefs addressing the proper scope of the record.
                                 B
    Ordinarily we define the record on appeal by limiting the
facts we review to those considered by the district court. De-
fining the appellate record in this way ensures that we per-
form our role as a court of review while also respecting the
district court’s role as factfinder. See Midwest Fence Corp. v.
U.S. Dep’t of Transp., 840 F.3d 932, 946 (7th Cir. 2016) (“As a
general rule, we will not consider evidence on appeal that was
not before the district court when it rendered its decision.”);
see also WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE
§ 3956.1 (5th ed.) (noting that “[t]he court of appeals’ concern
with the scope of the record stems in part from the notion of
the respective roles of the appellate and trial courts,” espe-
cially “the district court’s role as the first-instance finder of
fact”).
    But here the government presses a diﬀerent approach, in-
viting us to consider both pretrial and trial evidence. No other
appeal has required us to confront this question in much
8                                                     No. 18-3157

depth, and what case law does exist sends diﬀering signals.
The government’s position finds support in cases like United
States v. Parra, where we aﬃrmed the denial of a defendant’s
pretrial motion to suppress cocaine found in a search incident
to arrest. 402 F.3d 752, 767 (7th Cir. 2005). In identifying the
standard of review, we observed—without saying more—
that “[i]n reviewing a denial of a suppression motion, we may
consider evidence introduced both at the suppression hearing
and at trial.” Id. at 764; see also United States v. Duguay, 93 F.3d
346, 350 (7th Cir. 1996) (stating without further elaboration
that we may consider evidence presented at trial in reviewing
a district court’s pretrial ruling denying a motion to sup-
press).
    On the other side of the ledger come cases like United
States v. Smith, 80 F.3d 215 (7th Cir. 1996). The district court
there denied the defendant’s pretrial motion to suppress ma-
rijuana found in his car during a traﬃc stop. See id. at 218–19.
On appeal the defendant pointed to evidence elicited at trial
to argue that no reasonable oﬃcer would have made the stop.
See id. at 220. But we declined to consider the trial evidence,
instead basing our review “solely on what the district court
knew at the time of the ruling.” Id.; see also United States v.
Fryer, 974 F.2d 813, 819 (7th Cir. 1992) (limiting our review of
a suppression ruling to the pretrial record in the same way).
    To be sure, even decisions like Parra and Smith, while lim-
iting review to the pretrial record, say very little (if anything)
about why that approach is proper. Perhaps our most fulsome
treatment of the issue came in United States v. Longmire, 761
F.2d 411 (7th Cir. 1985). There we took guidance from the Su-
preme Court’s 1925 decision in Carroll v. United States, where
the Court relied in part on trial evidence to aﬃrm the denial
No. 18-3157                                                      9

of a suppression motion. See 267 U.S. 132, 162 (1925). Follow-
ing suit in Longmire, we observed that we had the discretion
to consider trial evidence in reviewing a pretrial suppression
ruling. See 761 F.2d at 418 (“[E]vidence adduced only at trial
may be used to sustain the denial of a motion to suppress.”).
   We took care, however, to sound caution in the exercise of
that discretion, recognizing that consideration of the trial tes-
timony presents both benefits and risks. See id. On the one
hand, using that testimony “avoids a windfall reversal of the
defendant’s conviction” where the trial record reveals that a
police action was constitutional. Id. But just as importantly,
“several problems may be presented by such use of trial testi-
mony,” including “[p]rejudice to the accused.” Id. A balance
must be struck between these two interests—avoiding a
windfall reversal of a conviction while also steering clear of
unfair prejudice to the defendant.
    Our decision in Longmire oﬀered guidance for achieving
that balance. In the ordinary course, we may consider trial tes-
timony in reviewing a pretrial suppression ruling. See id. We
opted to follow that baseline rule on the facts of Longmire be-
cause Darlene Longmire did not contest the trial testimony,
let alone attempt to show that it prejudiced her. See id. at 420–
21 (“Longmire apparently believed that [the trial] testimony
did not alter the correctness of the pretrial suppression ruling
for she failed to ask the trial court to reconsider that ruling.”).
Still, we recognized that consideration of the trial testimony
would be inappropriate where a defendant shows that doing
so would result in prejudice—for example, where “the credi-
bility and veracity of a relevant government witness have
been put into question by defense counsel” and that witness
introduces new facts at trial. Id. at 418.
10                                                  No. 18-3157

    Considered collectively our prior cases show that the
question presented—when we may consider trial evidence in
reviewing a pretrial motion to suppress—does not lend itself
to bright-line answers. Rather, we approach the inquiry on a
case-by-case basis, taking account of all available information
regarding the proceedings below. We read our case law (and
the principles underpinning it) to at least establish that we re-
tain the discretion to consider trial evidence bearing on a dis-
trict court’s ruling on a motion to suppress where that evi-
dence came into play in the district court’s consideration of
the motion—where the defendant renewed the motion and
thereby invited the district court to reevaluate its prior ruling
in light of trial evidence or where the district court undertook
such a reevaluation of its own accord. See Smith, 80 F.3d at 220
(limiting review to the pretrial record in part because the de-
fendants did not renew their suppression motions at trial); see
also Hicks, 978 F.2d at 725 (observing that when trial evidence
casts doubt on a pretrial suppression ruling, the parties
should “bring alleged errors to the trial court’s attention by
making a proper objection or filing a motion”). The prior cases
likewise counsel that one factor properly informing our exer-
cise of discretion is whether considering the trial evidence
would cause unfair prejudice to the defendant.
    On balance we conclude that these principles tilt against
consideration of the trial record here. Foremost, the district
court itself never considered Oﬃcer Kelly’s trial testimony—
neither in denying Howell’s pretrial motion, nor in denying
the later renewals of the same motion. To the contrary, the
district court made plain that it was denying the renewed mo-
tion for the same reasons given in the pretrial ruling. The dis-
trict court never hinted that the trial evidence was even
No. 18-3157                                                    11

relevant, much less that it in any way aﬀected any dimension
of the court’s prior reasoning.
    So, too, is it clear that it would prejudice Howell to con-
sider Oﬃcer Kelly’s trial testimony, as it contained a new, ma-
terial representation—that Howell disregarded a clear direc-
tion from Oﬃcer Kelly to remove his hands from his pockets.
At trial Howell had no reason to believe the district court
would consider that testimony as part of revisiting its pretrial
ruling. Even more, Howell may have had sound strategic rea-
sons, when cross-examining and attempting to impeach Of-
ficer Kelly, not to draw attention to the new fact oﬀered for
the first time at trial. See Longmire, 761 F.2d at 418 (emphasiz-
ing this precise caution). Howell’s focus at trial was not on
somehow seeking to relitigate the motion to suppress before
the jury. That Howell renewed the motion during and after
trial almost certainly reflected nothing more than an eﬀort to
ensure preservation of the issue for appellate review.
    The upshot is that Howell had little incentive at trial to fo-
cus on factual details pertinent to a pretrial motion that the
district court resolved before trial even began. Put another
way, Howell had every reason to believe the trial would be all
and only about whether the government presented evidence
to prove beyond a reasonable doubt that he possessed a gun
following a prior felony conviction.
   We find it equally noteworthy that neither party’s briefing
on appeal even identified the diﬀerence between the pretrial
and trial records. Both parties addressed the district court’s
denial of Howell’s motion to suppress by focusing strictly on
the pretrial record. Only after we raised the question at oral
argument and requested supplemental briefing did the
12                                                    No. 18-3157

government seek to defend the district court’s ruling by rely-
ing on Oﬃcer Kelly’s trial testimony.
    The law does not compel us to consider trial evidence in
reviewing a suppression ruling; it merely aﬀords us the dis-
cretion to do so. See Parra, 402 F.3d at 764; Longmire, 761 F.2d
at 418. Under these circumstances, we decline to consider Of-
ficer Kelly’s trial testimony. Doing so would prejudice Howell
in a material and unfair way. We therefore look only to the
pretrial record in evaluating Howell’s motion to suppress.
                                III
                                A
   A seizure occurs within the meaning of the Fourth
Amendment if, in the totality of the circumstances, a reasona-
ble person would not feel free to disregard the police and
move along. See Florida v. Bostick, 501 U.S. 429, 434 (1991).
Here the parties agree that at some point during Oﬃcer
Kelly’s approach and questioning, Howell was seized. But
they dispute whether the seizure was constitutional.
    Under the Fourth Amendment, police may stop a person
only if they have reasonable suspicion that he is engaged in
criminal activity. See Terry, 392 U.S. at 21–22. Our focus on
reasonableness “balanc[es] the need to search (or seize)
against the invasion which the search (or seizure) entails.” Id.
at 21. The inquiry is fact-intensive: we look to the totality of
the circumstances to see whether police “ha[d] a particular-
ized and objective basis for suspecting the particular person
stopped of criminal activity.” United States v. Cortez, 449 U.S.
411, 417–18 (1981); see also United States v. Street, 917 F.3d 586,
593 (7th Cir. 2019) (explaining that reasonable suspicion must
No. 18-3157                                                     13

be based on specific, articulable facts that would justify an in-
trusion on the suspect’s liberty and dignity).
    The district court determined that Oﬃcer Kelly’s decision
to stop Howell respected the Fourth Amendment. We agree.
The police were responding to a 911 call reporting suspicious
activity across the street from where Howell was walking. He
roughly matched the caller’s description. Howell then reacted
to that approach in a way Oﬃcer Kelly reasonably could have
found suspicious—by doing a double take, taking on a pan-
icked look, and refusing to respond. These facts and circum-
stances combined to give Oﬃcer Kelly suﬃcient reason to ap-
proach Howell, and in posing a question to him, to conduct
an investigatory stop. We move, then, to the frisk.
                                B
    A frisk—a limited pat down of the suspect’s outer clothing
to search for weapons—is permissible under the Fourth
Amendment only if a police oﬃcer can “point to specific and
articulable facts” indicating “that criminal activity may be
afoot and that the persons with whom he is dealing may be
armed and presently dangerous.” Terry, 392 U.S. at 21, 24–25,
30. It is precisely because a frisk is more intrusive than a stop
that the Fourth Amendment compels this additional armed-
and-dangerous inquiry. See id. at 27.
    We begin where the police did—with the information
from the 911 call. In assessing a stop-and-frisk based on a tip,
we must assess the reliability of the information conveyed by
the caller. See United States v. Lopez, 907 F.3d 472, 479 (7th Cir.
2018). Sometimes callers identify themselves and their doing
so lends meaningful credibility to the information they pro-
vide. Other times callers remain anonymous and reliability
14                                                  No. 18-3157

comes from independent sources corroborating the tipster’s
account. See id. at 480. Along these lines, we have identified
“a spectrum of knowledge and reliability that aﬀects the rea-
sonableness of police action taken pursuant to the tip”—at
one end, “a tip from a known, trusted, and reliable source,”
and at the other, “an anonymous tip without signs of reliabil-
ity.” Id. at 479–80. “Tips that come from more trustworthy
sources will require less independent corroboration than
those obtained from more questionable sources.” Id. at 480.
    The call here was anonymous. The Supreme Court has
long recognized that “[a]n anonymous tip alone seldom
demonstrates the informant’s basis of knowledge or veracity”
because that basis is “by hypothesis largely unknown, and
unknowable.” Alabama v. White, 496 U.S. 325, 329 (1990) (in-
ternal quotations omitted). Additionally, the tip itself con-
tained no further indicia of the informant’s reliability. It also
oﬀered nothing but a barebones description of the suspect:
the caller identified the suspect’s race (Hispanic), sex (male),
and dress (black sweater, hat, and bag). What limited details
the caller did supply fell short of describing Howell with sig-
nificant accuracy. Above all else, the call mentioned a bag,
which Howell did not have, and described Howell, who is
white, as appearing Hispanic.
    To justify a frisk of Howell, then, police needed some ad-
ditional indicia of reliability or another source of corrobora-
tion beyond the limited information provided by an anony-
mous caller. But there was none. There were no additional
calls to police, for example, or bystanders at the scene who
said they had witnessed anything troubling. Remember that
the police, upon arriving at the warehouse, spoke to both Eric
Escobar and his manager—both of whom worked there and
No. 18-3157                                                  15

neither of whom expressed any concern about an attempted
burglary or other crime. Nor did police arrive to find any ev-
idence of illegal activity themselves.
    Consider, too, the nature of the reported oﬀense. A call to
police is less likely to support reasonable suspicion in the
Terry analysis when it does not describe an ongoing crime or
emergency. That precept follows directly from Terry itself. See
392 U.S. at 30 (holding that a frisk is justified where there is
reasonable suspicion that both the suspect “may be armed
and presently dangerous” and “criminal activity may be
afoot”); see also Lopez, 907 F.3d at 485 (“[I]nvestigative stops
related to completed crimes must be distinguished from in-
vestigative stops related to ongoing or imminent crimes.”).
We recently emphasized much the same point in United States
v. Watson, 900 F.3d 892 (7th Cir. 2018). There police received
an anonymous call reporting that “boys” were “playing with
guns” by a “gray and greenish Charger” in a parking lot. Id.
at 893. Police went to the parking lot, saw a car matching the
description, searched it, and found a gun. Id. at 894. We held
that the police lacked reasonable suspicion to justify that
search, however, because the caller was anonymous and “did
not describe a likely emergency or crime.” Id. at 893.
    In the same vein, the anonymous tip here merely reported
someone climbing a warehouse fence. Nothing about it sug-
gested that an emergency was underway or that anybody was
in imminent danger. Not a word was said about weapons, an
injured victim, or anyone being threatened. The alleged of-
fense took place around noon—in broad daylight—and the
record is devoid of any evidence that it took place in a high-
crime area. By any reasonable measure, the 911 caller de-
scribed a low-end, nonviolent oﬀense—something that surely
16                                                  No. 18-3157

warranted a police response, but by no means could be con-
sidered an emergency. See United States v. Goodwin, 449 F.3d
766, 769 (7th Cir. 2006) (interpreting the Supreme Court’s
Fourth Amendment jurisprudence to apply a sliding scale ap-
proach where “the amount of permissible intrusion is a func-
tion . . . of the gravity of the crime being investigated”); see
also United States v. Williams, 731 F.3d 678, 686 (7th Cir. 2013)
(explaining that a frisk is a “more burdensome intrusion” on
the suspect’s liberty and dignity than a stop alone).
    The government sees things diﬀerently. It contends that
although the district court characterized the oﬀense as a mere
“trespass,” a reasonable police oﬃcer could have interpreted
the caller to be reporting a felony burglary. And if the re-
ported oﬀense was a felony, the government continues, it was
serious enough to justify a frisk, even though the crime was
no longer underway by the time police arrived. See United
States v. Hensley, 469 U.S. 221, 233–34 (1985) (holding that po-
lice had reasonable suspicion to stop a suspect in a felony
armed robbery, even though the crime was already complete
and therefore no longer in progress).
    The government did not raise this argument in the district
court, and we are reluctant to entertain a position that Howell
had no opportunity to contest. See In re Veluchamy, 879 F.3d
808, 821 (7th Cir. 2018). Regardless, we need not decide
whether the conduct described by the 911 caller would con-
stitute a misdemeanor or a felony to assess its seriousness.
Nor do we expect police to categorize the tips they receive
into misdemeanors or felonies before assessing the appropri-
ate response to each situation. Sometimes the answer would
be easy (shots fired and victim screaming); other times it may
be next to impossible (suspicious person wearing stocking
No. 18-3157                                                    17

cap, yelling, and parked in front of neighbor’s house). Requir-
ing the police to place the calls they receive into a felony, mis-
demeanor, or some other bucket strikes us as unworkable. See
United States v. Jones, 953 F.3d 433, 436–37 (6th Cir. 2020) (ex-
plaining that the federal courts have avoided a brightline rule
for when police may investigate a completed nonfelony, in
part because of “the elusive and evolving nature of the felony-
misdemeanor distinction”). The better approach is to consider
the totality of the information supplied by the 911 caller, in-
cluding the nature of the reported crime, the reasonable infer-
ences following from the caller’s information, and how the
police responded.
    Here what matters perhaps most is that the 911 call in no
way suggested that the suspect was armed or dangerous. The
caller did not so much as hint at violence, injuries, or weap-
ons. Nor did such a threat arise after police responded to the
call. The oﬃcers saw no crime in progress and encountered
no victim or witnesses. To the contrary, they arrived to find a
rather innocuous scene: Eric Escobar walking on the sidewalk
outside a warehouse in broad daylight, on his way to grab
snacks for his manager. Indeed, it was Escobar—not any of-
ficer—who saw Howell and suggested that perhaps he was
the one the police were looking for. Then and only then did
Oﬃcer Kelly turn his attention to Howell—who presented
only as white, not Hispanic as the 911 caller described, and
who was not carrying a bag of any kind. And even then, all
that Oﬃcer Kelly reported seeing from across the street was
Howell appear nervous and panicked, fall silent, and put his
hands in his pockets. There were no suggestions that Howell
was armed—nobody claims he had a bulge in his pocket or
made any move to hide anything.
18                                                 No. 18-3157

    Finally, the government urges us to place substantial
weight on Howell’s panicked look upon seeing police. We
agree that this nervousness is relevant, but it must be consid-
ered against the full context of the circumstances facing the
police. Nervousness alone, at least not as a categorical matter,
does not create reasonable suspicion that a suspect is armed
and dangerous. See Williams, 731 F.3d at 687 (recognizing that
“[m]ost people, when confronted by a police oﬃcer, are likely
to act nervous, avoid eye contact, and even potentially shift
their bodies as if to move away from the area”). Nor does a
suspect’s mere refusal to answer an oﬃcer’s questions, with-
out more, create reasonable suspicion. See Illinois v. Wardlow,
528 U.S. 119, 125 (2000) (“[A]ny refusal to cooperate, without
more, does not furnish the minimal level of objective justifica-
tion needed for a detention or seizure.”).
    Nervousness is more salient to the reasonable determina-
tion calculus when it accompanies other suspicious behavior
or circumstances suggesting a risk to oﬃcer safety. In Ward-
low, for example, the Supreme Court held that police had rea-
sonable suspicion to stop and frisk a person who, while car-
rying a bag and upon making eye contact with the oﬃcers,
suddenly started running away. See id. at 122. The suspect’s
“[h]eadlong flight,” the Court concluded, was “the consum-
mate act of evasion,” made all the more suspicious by the fact
that his spontaneous bolt occurred in a high-crime area. Id. at
124.
    Our case law follows a similar pattern. In United States v.
Brown, we concluded that police had reasonable suspicion to
frisk a suspect who was stopped for speeding and then asked
to exit the vehicle for a pat down. 188 F.3d 860, 865 (7th Cir.
1999). Not only did the suspect show “excessive nervousness”
No. 18-3157                                                   19

when police stopped him, but several other facts contributed
to reasonable suspicion: his car was under FBI surveillance for
possible involvement in a large-scale drug operation, it
reeked of marijuana, and he was stopped “in a high crime
area where there had been drug activity, shootings, and gang
violence.” Id.
    More recently, in United States v. Adair, we held that police
had reasonable suspicion to stop and frisk a suspect who tried
to evade an oﬃcer by weaving through a crowd away from
him. 925 F.3d 931, 933 (7th Cir. 2019). Critical to our conclu-
sion, however, were the circumstances in which that hap-
pened: a woman had reported to police that a group of people
she did not recognize were standing outside her apartment
smoking, drinking, and engaged in “very suspicious activ-
ity.” Id. She described the suspect in specific terms and stated
that he had a black gun in his front pocket. See id. When police
arrived, an oﬃcer found a matching suspect with a bulge in
his pocket who was trying to evade detection. Id. at 933, 937.
This all transpired “late at night in a high-crime area.” Id. at
936. Considering these facts in combination, we held that po-
lice reasonably suspected that the suspect was armed and
dangerous. See id. at 936–37.
    Howell’s case presents far diﬀerent facts and circum-
stances. His panicked look and silence in response to Oﬃcer
Kelly’s question were not accompanied by any attempt to flee
or any furtive movement. He responded to seeing Oﬃcer
Kelly as many might, by appearing to want to move along and
avoid a discussion with the police. What most concerns us is
how Oﬃcer Kelly reacted. He did not respond by continuing
to approach Howell or allowing more time for further ques-
tions—“Where do you live?”, “Do you know anything about
20                                                   No. 18-3157

a burglary here?”, “Were you trying to climb under this
fence?” and the like—but instead by immediately commenc-
ing a pat down. Put another way, Oﬃcer Kelly reacted to see-
ing Howell much like he did to observing Eric Escobar upon
arriving at the scene—by seeing that he matched aspects of
the caller’s description then instantly patting him down. But
Terry teaches that frisks need to account for the totality of cir-
cumstances—they cannot be rote or reflexive—and here the
circumstances required more before Oﬃcer Kelly’s encounter
with Howell would permit a frisk.
     The caution the Supreme Court sounded in Florida v. J.L.,
529 U.S. 266 (2000), warrants underscoring. There an anony-
mous 911 caller reported that a young, black male wearing a
plaid shirt at a bus stop was carrying a concealed gun. See id.
at 271. Upon responding to the bus stop, the police saw some-
one who perfectly matched that description, patted him
down, and discovered a gun. See id. The Court held the frisk
unconstitutional, because the tip was anonymous and de-
scribed only “a subject’s readily observable location and ap-
pearance.” Id. at 272. The Court explained that such a descrip-
tion is reliable only in that it helps police to identify the ac-
cused. See id. Reasonable suspicion required more: the tip
needed to be “reliable in its assertion of illegality, not just in
its tendency to identify a determinate person.” Id.
     These same concerns weigh on us here. The Court found
that the tip in J.L. was too barebones to support a frisk because
it identified only “readily observable” traits such as race, sex,
clothing, location, and age. Id. Here the caller provided even
less information, all of which was readily observable: race,
sex, clothing, and location. And unlike in J.L., the match was
not exact. If the tip in J.L. did not create reasonable suspicion
No. 18-3157                                                 21

to support a frisk, we find it hard to reach another conclusion
here, especially considering the nature of the reported
crime—someone climbing under a warehouse fence in broad
daylight—and what the police encountered upon arriving,
which was nothing suggesting any sort of burglary or tres-
pass, much less a violent crime or anyone threatened or in-
jured.
    We are mindful that police, in carrying out their duties,
often must react to potential threats quickly and under diﬃ-
cult and uncertain circumstances. But having considered the
entirety of the facts and circumstances here, we conclude that
police did not have reasonable suspicion to frisk Howell. We
therefore reverse the district court’s denial of his motion to
suppress.
                              IV
                              A
    A final issue remains for resolution. Following Howell’s
initial encounter with police in December 2012, law enforce-
ment obtained a warrant and arrested him in his home a few
months later. In the course of the arrest, law enforcement con-
ducted a protective sweep of Howell’s bedroom and found .32
caliber ammunition hidden inside a sock. The police then ob-
tained a warrant to search the entire apartment.
    The search revealed a few notable items. First, the police
found a North American Arms .22 caliber revolver at the bot-
tom of the apartment building’s internal air shaft—an open
space just outside of Howell’s window. Police later traced that
firearm to Howell’s father, Thomas Howell, who bought it in
1989 and passed away in 2010. Second, the police found a
Frontier Derringer .22 caliber revolver, with Thomas Howell’s
22                                                 No. 18-3157

name engraved on the handle, in a small safe in the living
room. The safe also contained .22 and .32 caliber ammunition
and a holster bearing a North American Arms logo.
    The federal charges brought against Howell came in two
counts (both alleging violations of 18 U.S.C. § 922(g)(1)) and
covered a total of three guns. Count one addressed the gun
the police found in his pocket in December 2012, and count
two covered the two additional guns they recovered from his
apartment in March 2013. Howell asks us to vacate his convic-
tions on both counts. In doing so, he does not argue that the
items recovered during the March 2013 search of his apart-
ment were the fruit of the unconstitutional pat down that took
place in December 2012. He contends in a much less direct
way that the jury’s learning about the gun the police found in
his pocket during that pat down impermissibly tainted its
consideration of the evidence presented on count two.
    In support of this argument, Howell points to a few events
that unfolded at trial. He testified in his own defense on count
two, stating that he did not know about the guns found in his
apartment in March 2013. He emphasized that both guns
were stored out of view and were traceable to his deceased
father. On cross-examination, however, the government also
asked Howell about the evidence against him on count one—
the gun found in his pocket in December 2012. Howell refused
to answer. He now insists that this refusal damaged his cred-
ibility in front of the jury—an outcome he would have
avoided if the firearm on count one was never admitted.
    Howell also points to a second event from his trial. Before
returning a verdict, the jury posed two questions to the court:
first, whether Howell was arrested in the room overlooking
the air shaft where the police found the North American Arms
No. 18-3157                                                 23

revolver, and, second, where other personal eﬀects of Thomas
Howell (a photograph and a memorial CD recovered by po-
lice) were stored inside the apartment. The district court de-
clined to answer, informing the jury that the evidence was
closed and thus that they needed to decide the case on the
record as it stood. Howell now argues that the jury’s ques-
tions revealed concern about whether he constructively pos-
sessed the guns in his apartment, given that they were out of
view and traceable to his father.
                              B
     A constitutional error requires reversal unless it was
harmless beyond a reasonable doubt—“that is, [unless] no
reasonable doubt exists that the error aﬀected the jury’s ver-
dict.” United States v. McKinney, 954 F.2d 471, 475 (7th Cir.
1992) (citing Chapman v. California, 386 U.S. 18, 24 (1967)).
Where evidence was erroneously admitted at trial, we con-
sider several factors in determining whether the evidence was
harmless: the prejudicial eﬀect of the evidence, how the gov-
ernment used the evidence at trial, the strength of the govern-
ment’s case outside that evidence, and “if there are any such
indications from the verdict, how the jury likely received and
considered the impermissible evidence.” United States v. Mil-
ler, 673 F.3d 688, 701 (7th Cir. 2012).
    No doubt the wrongfully admitted gun was harmless as to
count two. The government had robust evidence supporting
that count. The jury heard about two revolvers tucked away
in diﬀerent corners of Howell’s apartment. It also heard that
police found .22 caliber ammunition inside the living room
safe—ammunition that matched the .22 caliber North Ameri-
can Arms pistol found in the air shaft just outside his window.
24                                                 No. 18-3157

    The district court also instructed the jury to consider each
count separately. Even if the jury’s questions evinced some
degree of reservation as to whether Howell constructively
possessed the guns found in his apartment, we have no reason
to think that the jury returned a guilty verdict on count two
because of the evidence it heard on count one. The govern-
ment presented ample independent evidence to support the
jury’s verdict on count two. Right to it, the admission of the
gun that served as the basis for count one, however wrongful,
was harmless beyond a reasonable doubt as to count two.
                        *      *      *
    The .38 Smith & Wesson revolver recovered from Howell’s
pocket in December 2012 should have been suppressed as the
fruit of an unconstitutional frisk. Any error in admitting that
gun, however, was harmless as to Howell’s conviction on
count two. We therefore REVERSE the denial of Howell’s mo-
tion to suppress the gun recovered in December 2012,
VACATE his conviction on count one, and AFFIRM his con-
viction on count two.